Citation Nr: 1007740	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in TAMPA, 
FLORIDA


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility on November 11, 2005.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) James A. Haley Veteran's Hospital in 
Tampa, Florida (VAH), which denied payment or reimbursement 
of unauthorized medical expenses incurred on November 11, 
2005, for treatment at a non-VA medical facility.   


FINDING OF FACT

The evidence establishes that the Veteran's medical treatment 
on November 11, 2005 was not for emergency services and VA 
medical facilities were available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on November 11, 2005, have not been met. 38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-17.1008 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts surrounding the 
medical center treatment is not in dispute with respect to 
any material facts, and resolution of the Veteran's claim 
basically depends on the interpretation of relevant law with 
respect to whether the Veteran is entitled to payment or 
reimbursement of unauthorized medical expenses incurred for 
treatment at a non-VA medical facility; and particularly as 
to whether the left arm laceration condition at the time of 
the medical center treatment for which the Veteran sought 
treatment, constituted a medical emergency.  This is a 
threshold requirement for entitlement under the relevant law 
as discussed below.  In sum, the material facts are not in 
dispute and the law, including the legal definition of 
emergency, is determinative of the conclusion in the decision 
below.  

Thus, because no reasonable possibility exists that would aid 
in substantiating the claim, any deficiencies of VCAA notice 
or assistance associated with that claim are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

The veteran is seeking payment or reimbursement of 
unauthorized medical expenses incurred on November 11, 2005 
for non-VA medical service.  Review of the VAH file shows 
that the Veteran presented to the emergency department of 
Bayonet Point Medical Center on November 11, 2005.  Emergency 
department nursing documentation at the medical center noted 
the Veteran's chief complaint for which he sought treatment 
was bleeding of the forearm of a left upper extremity wound.  
The triage category was marked as non-urgent (as opposed to 
emergent or urgent).  The Veteran was triaged to "quick 
care" (as opposed to treatment area, waiting room, or 
isolation).  The Veteran was awake and alert.  He came to the 
medical center from home by automobile and was ambulatory 
when he entered.  

The treatment records contain notations that treatment prior 
to arrival consisted of application of a dressing.  The 
records indicated that prior to arrival at the medical 
center, the wound had started to bleed again; and that at the 
medical center Bactracin and a dressing were applied to the 
left elbow.  At the medical center a dressing was reapplied 
with an ace wrap to the left arm.  The Veteran was discharged 
in an improved condition, accompanied by a friend.  The 
medical center records indicate that the left arm did not 
manifest any significant pain.

The medical center emergency physician record shows that the 
Veteran had had a previous injury on the left forearm; and 
that on the day of treatment, he twisted the arm, resulting 
in extensive bleeding prior to coming to the medical center.  
The record contains a notation that the "wound is no longer 
bleeding wound is closed."  Under the progress section, the 
report contains notations of: antibiotic ointment applied; 
wound dressed; and wound closed.  The report contains a 
clinical impression of bleeding from wound, previous 
laceration.  The disposition was for the Veteran to go home.

In August 2007, a VA chief medical officer provided the 
following history and opinion.  The Veteran stated that while 
at home he had bleeding from a previous arm cut.  It had 
stopped and was not bleeding when he was seen in the 
emergency room.  Treatment providers there put on some 
ointment and a bandage, and sent the Veteran home.  The chief 
medical officer opined that this did not seem like a 
legitimate emergency, and recommended disapproval.  

The chief medical officer indicated that the following non-
urgent conditions were present at the time of the emergency 
room admission.  The Veteran was a walk-in.  He was in no 
acute or severe pain, and review of systems was negative.  He 
was alert, not weak, and not pale.  There were no acute 
clinical findings, and no urgent IM (internal medicine) or IV 
(intravenous) medications needed.  The emergency room 
discharge was within 3 hours. 

Review of the November 2007 statement of the case shows that 
VAH determined the following.  The Veteran presented to the 
emergency department of Bayonet Point Medical Center on 
November 11, 2005 at 2 P.M. with a complaint of bleeding from 
an open wound.  VA facilities were available for treatment as 
found by the Chief Medical Officer's determination.

Under 38 U.S.C.A. § 1725, VA may reimburse a veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a 
hospital or other health care provider that furnished such 
treatment on behalf of the Veteran, if other requirements 
discussed below are met.  38 U.S.C.A. § 1725 (West 2002).
 
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care of a Veteran.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following circumstances 
(all criteria a, b, and c must be met): 

(a) for veterans with service connected disabilities, 
treatment not previously authorized is rendered for 
(1) an adjudicated service-connected disability; or 
(2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability; or
(3) any disability of a veteran who is permanently 
and totally disabled as a result of a service-
connected disability; or
(4) for any illness, injury or dental disability in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

As reflected in the coding sheet of a January 2001 RO rating 
decision, service-connection is in effect for the following 
disabilities: seizure disorder; AV (arterioventricular) 
malformation status post surgery; homonymous hemianopsia; 
aphasia; and posttraumatic stress disorder superimposed on 
schizophrenia.  A total rating based on individual 
unemployability was granted in the January 2001 rating 
decision, effective January 29, 1993.  The subject treatment 
was not for any of these service-connected disabilities, or 
for a condition associated with and held to be aggravating 
any of these adjudicated service-connected disabilities. 

Most importantly, and determinative of question of 
entitlement under 38 U.S.C.A. 
§ 1728, there is no indication that the medical treatment the 
Veteran received on November 11, 2005 was for a medical 
emergency such that a VA facility was not feasibly available.  
See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining 
a medical emergency as a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action).  

The record reflects that the Veteran's wound was not bleeding 
at the time he arrived at the private medical center; and 
that treatment essentially consisted of merely applying some 
ointment and changing the bandage.  Review of the record does 
not indicate that any attempt to use VA facilities beforehand 
or to obtain prior VA authorization for the services required 
would have been unreasonable, unsound, unwise, or not 
practicable.

Thus, the Veteran does not meet some of the necessary 
criteria for entitlement under 38 U.S.C. 1728.  Therefore, 
the Veteran is not eligible for medical expense reimbursement 
under 38 U.S.C. 1728 for the non-VA medical center treatment 
provided.  38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability.  

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728, the Veteran's claim for payment must also be considered 
under criteria for determining entitlement under the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.  The provisions of the Act 
became effective as of May 29, 2000.  The purpose of the 
Veterans Millennium Healthcare and Benefits Act is to provide 
for VA to make payment or reimbursement of costs for 
emergency treatment for non-service-connected disabilities in 
non-VA facilities.  

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium 
Healthcare and Benefits Act provides for VA to make payment 
or reimbursement of costs for emergency treatment for non-
service-connected disabilities in non-VA facilities, but only 
if all of the following nine criteria are met:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(emphasis added)

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

A review of the record, as discussed above, shows that there 
is at least one criteria that the Veteran does not satisfy; 
and therefore, reimbursement of non-VA medical expenses under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted for treatment claimed here on appeal.  See 
38 U.S.C.A. 
§ 1725(b); 38 C.F.R. § 17.1002(g).  

Basically, there is no evidence that the claimed medical 
center treatment constituted emergency services, or that the 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, as further defined in the above criterion.  
See 38 C.F.R. § 17.1002 (a),(b).

Basically the clinical evidence reflects that the medical 
center treatment on November 11, 2005 was not performed on an 
emergency basis.  In this case, the Veteran arrived at the 
medical center with a bandaged wound that was not bleeding, 
nor was there severe pain.  The treatment providers 
determined the triage category to be non-urgent (as opposed 
to choices of emergent or urgent).  The Veteran arrived by 
automobile and was ambulatory on arriving.  He was awake and 
alert.  

In sum, there were no acute symptoms of such severity that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

The medical center treatment records recorded times for the 
various treatment activities at the private medical center on 
November 11, 2005, which do not reflect that the treatment 
providers viewed the Veteran's left arm condition as 
requiring emergent treatment.  The Veteran apparently arrived 
at approximately 2 P.M.  The initial assessment was made at 2 
P.M.  Then there is a nursing assessment showing the Veteran 
was taken to the treatment area almost three hours later, at 
4:45 P.M.  At that time, Bactracin was applied to the 
laceration wound area, and a dressing reapplied to the left 
arm.  Approximately one hour later the Veteran was discharged 
at 5:45 P.M. and sent home.  

The lengthy time between initial assessment and actual 
treatment, and the short time between start of treatment and 
discharge, does not reflect that the treatment providers 
considered the situation one of providing emergency services 
or that the condition was of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

There is no evidence that the Veteran contacted VA prior to 
going the private medical center, nor does the medical 
evidence of record reflect that his condition constituted a 
medical emergency meeting criteria of 38 C.F.R. § 17.1002(b).  
The treatment for a laceration wound in this case was not for 
a condition of such nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health. 

In the absence of evidence that the expense of the private 
medical center care was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and as all the criteria must be met in order to 
establish entitlement to payment or reimbursement of medical 
expenses under the statute, the Board need not discuss 
further the criterion of whether a VA or other Federal 
facility was feasibly available, or other criteria.

To the extent that the Veteran asserts that his visit on 
appeal constituted a medical emergency, such lay opinion 
would not be competent evidence on the matter. A lay person 
is only qualified to report evidence which is capable of lay 
observation; and not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a)(1)-(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).  Therefore, without more, such opinion cannot be 
considered competent evidence to support the Veteran's claim.

Accordingly, there is no factual basis to establish 
entitlement to payment or reimbursement of the not previously 
authorized expense for private medical care at Bayonet Point 
Medical Center on November 11, 2005 under the governing legal 
authority.  As such, the claim on appeal must be denied.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b).


ORDER

Payment or reimbursement of unauthorized expenses for medical 
care incurred at a non-VA medical facility on November 11, 
2005, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


